DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed November 30, 2020.
Claims 3, 10, and 17 have been cancelled.
Claims 1, 8, and 15 have been amended.
Claims 1, 2, 4-9, 11-16, and 18-20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
The independent claims (1, 8, and 15) are directed towards receiving one or more compliance media items, associating the compliance media items with one or more employee accounts, transmitting a notification, receiving an indication that one or more items has been reviewed, storing the indication that the item has been reviewed, what the indication includes (date, time, location, device), and updating an interface to indicate that the item has been reviewed. The claims are merely describing a rule or workflow that an employee is to review a document in terms of compliance and having a notification generated, stored, and updated within an interface. This is directed towards an abstract idea of certain method of organizing human activity with respect to having a rules aspect in place for an employee to be notified to review a document as well as a fundamental economic practice in that compliance reviews and audits are commonplace business methods in terms of legal and regulatory compliance (such as court documents, environmental reports, and other federally-regulated bodies/industries). The 
	Step 2(a)(II) analysis considers the additional elements of the independent claims in respect to transforming the abstract idea into a practical application. The additional elements are “processor”, “non-transitory storage medium”, “user interface”, and mobile computing devices”. The additional elements are described in the originally filed specification figure 1 and paragraphs [45-61 and 70-79]. The description of the additional elements merely provide a generic technological environment that is applying the abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h).
Step 2(b) analysis considers the additional elements of the independent claims in respect to being significantly more than the abstract idea. The additional elements are “processor”, “non-transitory storage medium”, “user interface”, and mobile computing devices”. The additional elements are described in the originally filed specification figure 1 and paragraphs [45-61 and 70-79]. The description of the additional elements merely provide a generic technological environment that is applying the abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h).
Dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 are describing further elements of the identified abstract idea without any further additional elements beyond what was considered for the independent claims. The dependent claims are directed towards describing what the compliance media item is, generating a report regarding what the indication is (reviewed or not reviewed), providing a communication interface, permitting a user to contact another user and specifying the title of the second user (non-functional descriptive material), and storing a documentation trail of the communications. The dependent claims are merely describing further aspects of a commonplace compliance/regulatory business practice, as well as describing non-functional material such as titles of employees, titles/relations of the indication, and what the indication is. The dependent claims do not transform the abstract idea into a practical application nor are significantly more than the abstract idea identified. 
The claimed invention describes an abstract idea without significantly more or transformed into a practical application, therefore, claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 USC 101 for being directed towards non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al [2011/0091471], hereafter Brockway, in view of Vibhor et al [2015/0244775], hereafter Vibhor.
Regarding claim 1, Brockway discloses a method comprising: 
receiving, at a processor, one or more electronic compliance media items (Paragraphs [77-98]; Brockway discloses that the system can receive documents (through a search query or receive documents related to a legal discovery) for compliance tagging (regulatory, discovery, policy).); 
associating, with the processor, the one or more electronic compliance media items, wherein the associating includes an electronic indication that review of the compliance media item is required of the one or more employees (Paragraphs [77-98]; Brockway discloses that the system can receive documents and have an employee receive a notification that the document(s) need reviewing.); 
transmitting, with the processor, an electronic notification to one or more mobile computing devices corresponding to the one or more employee accounts, wherein the electronic notification includes an indication that the one or more electronic compliance media items are awaiting review by the one or more employees, wherein the one or more electronic compliance media items are available for review via a graphical user interface displayed on the one or more mobile computing devices (Fig 8 and paragraphs [77-98]; Brockway discloses that the system can receive documents and have an employee receive a notification that the document(s) need reviewing. Fig 8  
receiving, at the processor, an indication from the one or more mobile computing devices that the one or more electronic compliance media items have been reviewed by the one or more employees on the graphical user interface displayed on the one or more mobile computing devices (Fig 8 and paragraphs [77-98]; Brockway discloses that the system can indicate within the workflow system the status of a document (interpreted as indication) of either being reviewed or un-reviewed. Fig 8 specifically shows the employee dashboard that includes a notification indicating to the employee of the reviewed documents (described in paragraphs [169-182]).); 
storing, using the processor, the indication that the one or more electronic compliance media items have been reviewed by the one or more employees to create an electronic compliance audit trail for the one or more employees (Fig 8 and paragraphs [77-98]; Brockway discloses that the system can indicate within the workflow system the status of a document (interpreted as indication) of either being reviewed or un-reviewed. The “storing the indication” is interpreted as the system generating a review set that is for reviewed documents and tagged by employees (further described paragraphs [116-120]) which is provided to a partner attorney indicating , 
wherein the indication that the one or more electronic compliance media items have been reviewed includes: a date the one or more Attorney Docket No. TCA-001US electronic compliance media items have been reviewed by the one or more employees, a time the one or more electronic compliance media items have been reviewed by the one or more employees, a location the one or more electronic compliance media items were reviewed at by the one or more employees, wherein the location is determined using an electronic location system of the device, and an Internet protocol (IP) address of the device (Paragraphs [80-82 and 172-186]; Brockway discloses that the compliance documents will be stored with metadata and index tags that ; and 
Brockway discloses the above-enclosed limitations with regards to a document compliance review system, however, Brockway does not specifically disclose that the employee account is a specific employee account (rather that a group/title of employee is notified), that the identifier is an electronic identifier of the device, and updating a GUI to indicate job completion.
Vibhor teaches with one or more employee accounts corresponding to one or more employees (Figs 6-8 and paragraphs [84-102]); Vibhor teaches a similar compliance and workflow system that escalates document review with respect to an employee account transmitted to a mobile device. Vibhor teaches that a specific employee can be contacted/notified or through other means of employee account (hierarchy or graphical notification). Vibhor specifically teaches that the manual parameters includes a name, username, phone number, or email address which are interpreted as employee accounts [102]. Vibhor also teaches that a reviewer be required to approve  
an electronic identifier of a device used to review the one or more electronic compliance media items by the one or more employees, (Fig 1 and paragraphs [47-51]; Vibhor teaches a workflow queue that has identifiers and job status (similar to the status provided within Brockway) that includes indications of device id (interpreted as electronic identifier), data agent identifier, and other metadata that is similar to the metadata within the chain of custody and other reports as disclosed by Brockway. It would be obvious to include additional metadata to ensure greater compliance and audit information to ensure a heavily-regulated industry is able to safely and properly operate.),
updating, using the processor, a management graphical user interface to indicate that the one or more electronic compliance media items have been reviewed by the one or more employees (Paragraphs [57-59]; Vibhor teaches that a similar workflow system has updates for the manager GUI that includes job status including job recently completed. The combination is that a manager in a similar workflow system of Brockway includes a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the document review compliance system that notifies a group of employees to review a document of Brockway to include the ability for the notification to be sent to an employee account for an alert causing event, electronic device identifier, and updating a management GUI to the completed status of Vibhor since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the workflow elements allows a heavily-regulated process (document compliance review) to be completed efficiently and with the greatest amount of oversight to ensure the company is operating well within compliance and is able to effectively complete workflows to stay within compliance.
Therefore, from this teaching of Vibhor, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the document review compliance system that notifies a group of employees to review a document of Brockway to include the 
Regarding claim 2, the combination teaches the above-enclosed limitations; 
Brockway further discloses wherein the one or more electronic compliance media items include one of an electronic document, a digital audio file, or a digital video file (Fig 8 and paragraphs [77-89]; Brockway discloses that the system items are documents files, or objects known as a review set.).  
Examiner notes that what the compliance media item is merely describes non-functional data elements within the claimed invention. There is no functional difference regarding what the compliance item is being reviewed and thus the claim is merely providing to a human reader non-functional titles to the data being processed within the claim limitation and the functioning elements are that the system processes a data item regardless of what the media item is. Refer to MPEP 2111.05.
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Brockway further discloses further comprising generating a report indicating which employees have reviewed or not reviewed the one or more electronic compliance media items (Fig 8 and paragraphs [160-168]; Brockway discloses that the system generates a report that indicates document workflow, which includes whether a primary review has occurred with an associate, a secondary review through a partner, and top-level has been reviewed through in-house council.).  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Brockway further discloses further comprising providing a communication interface between a management system and the one or more mobile computing devices corresponding toAttorney Docket No. TCA-001US the one or more employee accounts, wherein the communications interface provides a private secure communications system for the one or more employees to communicate with one or more managers associated with the management system (Paragraphs [21-25 and 143-149]; Vibhor teaches that the system interface has a private secure communication system (VPN) and other communication aspects between users. Brockway teaches that a communication between two users occurs within the system interface (Fig 5 and paragraphs [107-110]). The combination is the communication between two users within the interface of .  
Regarding claim 6, the combination teaches the above-enclosed limitations;
Brockway further discloses wherein the communications interface includes capabilities to permit the one or more employees to communicate with one or more of a manager, a human resources representative, a safety/injury representative, or an executive (Fig 5 and paragraphs [107-120]; Brockway discloses that the system allows a user to communicate with a second user through the collaborative search, and Brockway discloses that the collaborative search can be between an associate, partner (interpreted as executive), or in-house council.).
Examiner notes that the titles of the employees that is permitted to communicate with is merely non-functional descriptive material. There is no functional difference in how the system operates between the different titles/employees. The system would operate as providing a communication interface between two users and the title of the users is merely for a human reader to understand the relationship of who is receiving the data, but the system would function/operate the same. Refer to MPEP 2111.05. 
Regarding claim 7, the combination teaches the above-enclosed limitations; 
wherein communication messages with the one or more employees are stored to create a documentation trail for the one or more employees and management (Fig 5 and paragraphs [107-131]; Brockway discloses that the collaborative communication between the review group is stored within a legal hold as well as archived. The archive includes documents, communication (emails), and other data pertaining to the communication.). 
Examiner notes that the “to create a documentation trail for one or more employees and management” is intended use and merely describes non-functional descriptive material. The system is storing the communication and what the data represents is merely for a human reader to relate a title/use of the messages, however, the system functions through storing the communication. In terms of compact prosecution, though the limitation is non-functional, Examiner notes that Brockway discloses an audit report being generated for the document set [161-166] that would fall under the interpretation of a compliance audit trail for an employee. Refer to MPEP 2111.05.   
Regarding claim 8, Brockway discloses a system comprising: a processor coupled to a nontransitory computer readable medium having stored thereon software instructions that, when executed by the processor, cause the processor to perform operations including (Figs 1, 2, 12-16, and paragraphs : 
receiving, at a processor, one or more electronic compliance media items (Paragraphs [77-98]; Brockway discloses that the system can receive documents (through a search query or receive documents related to a legal discovery) for compliance tagging (regulatory, discovery, policy).); 
associating, with the processor, the one or more electronic compliance media items, wherein the associating includes an electronic indication that review of the compliance media item is required of the one or more employees (Paragraphs [77-98]; Brockway discloses that the system can receive documents and have an employee receive a notification that the document(s) need reviewing.); 
transmitting, with the processor, an electronic notification to one or more mobile computing devices corresponding to the one or more employee accounts, wherein the electronic notification includes an indication that the one or more electronic compliance media items are awaiting review by the one or more employees, wherein the one or more electronic compliance media items are available for review via a graphical user interface displayed on the one or more mobile computing devices (Fig 8 and paragraphs [77-98]; Brockway discloses that the system can receive documents and have an employee receive a notification that the document(s) need reviewing. Fig 8 specifically shows the employee dashboard that includes a notification  
receiving, at the processor, an indication from the one or more mobile computing devices that the one or more electronic compliance media items have been reviewed by the one or more employees on the graphical user interface displayed on the one or more mobile computing devices (Fig 8 and paragraphs [77-98]; Brockway discloses that the system can indicate within the workflow system the status of a document (interpreted as indication) of either being reviewed or un-reviewed. Fig 8 specifically shows the employee dashboard that includes a notification indicating to the employee of the reviewed documents (described in paragraphs [169-182]).); 
storing, using the processor, the indication that the one or more electronic compliance media items have been reviewed by the one or more employees to create an electronic compliance audit trail for the one or more employees (Fig 8 and paragraphs [77-98]; Brockway discloses that the system can indicate within the workflow system the status of a document (interpreted as indication) of either being reviewed or un-reviewed. The “storing the indication” is interpreted as the system generating a review set that is for reviewed documents and tagged by employees (further described paragraphs [116-120]) which is provided to a partner attorney indicating that the document has been reviewed. Fig 8 specifically shows an employee , 
wherein the indication that the one or more electronic compliance media items have been reviewed includes: a date the one or more Attorney Docket No. TCA-001US electronic compliance media items have been reviewed by the one or more employees, a time the one or more electronic compliance media items have been reviewed by the one or more employees, a location the one or more electronic compliance media items were reviewed at by the one or more employees, wherein the location is determined using an electronic location system of the device, and an Internet protocol (IP) address of the device (Paragraphs [80-82 and 172-186]; Brockway discloses that the compliance documents will be stored with metadata and index tags that include date of modification, modification times, and other tagged data. ; and 
Brockway discloses the above-enclosed limitations with regards to a document compliance review system, however, Brockway does not specifically disclose that the employee account is a specific employee account (rather that a group/title of employee is notified), that the identifier is an electronic identifier of the device, and updating a GUI to indicate job completion.
Vibhor teaches with one or more employee accounts corresponding to one or more employees (Figs 6-8 and paragraphs [84-102]); Vibhor teaches a similar compliance and workflow system that escalates document review with respect to an employee account transmitted to a mobile device. Vibhor teaches that a specific employee can be contacted/notified or through other means of employee account (hierarchy or graphical notification). Vibhor specifically teaches that the manual parameters includes a name, username, phone number, or email address which are interpreted as employee accounts [102]. Vibhor also teaches that a reviewer be required to approve an aspect with regards to an audit policy for storing and other functions  
an electronic identifier of a device used to review the one or more electronic compliance media items by the one or more employees, (Fig 1 and paragraphs [47-51]; Vibhor teaches a workflow queue that has identifiers and job status (similar to the status provided within Brockway) that includes indications of device id (interpreted as electronic identifier), data agent identifier, and other metadata that is similar to the metadata within the chain of custody and other reports as disclosed by Brockway. It would be obvious to include additional metadata to ensure greater compliance and audit information to ensure a heavily-regulated industry is able to safely and properly operate.),
updating, using the processor, a management graphical user interface to indicate that the one or more electronic compliance media items have been reviewed by the one or more employees (Paragraphs [57-59]; Vibhor teaches that a similar workflow system has updates for the manager GUI that includes job status including job recently completed. The combination is that a manager in a similar workflow system of Brockway includes a management GUI that has job status to ensure efficient workflow for 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the document review compliance system that notifies a group of employees to review a document of Brockway to include the ability for the notification to be sent to an employee account for an alert causing event, electronic device identifier, and updating a management GUI to the completed status of Vibhor since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the workflow elements allows a heavily-regulated process (document compliance review) to be completed efficiently and with the greatest amount of oversight to ensure the company is operating well within compliance and is able to effectively complete workflows to stay within compliance.
Therefore, from this teaching of Vibhor, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the document review compliance system that notifies a group of employees to review a document of Brockway to include the ability for the notification to be sent to an employee account for an alert 
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Brockway further discloses wherein the one or more electronic compliance media items include one of an electronic document, a digital audio file, or a digital video file (Fig 8 and paragraphs [77-89]; Brockway discloses that the system items are documents files, or objects known as a review set.).  
Examiner notes that what the compliance media item is merely describes non-functional data elements within the claimed invention. There is no functional difference regarding what the compliance item is being reviewed and thus the claim is merely providing to a human reader non-functional titles to the data being processed within the claim limitation and the functioning elements are that the system processes a data item regardless of what the media item is. Refer to MPEP 2111.05.
Regarding claim 11, the combination teaches the above-enclosed limitations; 
further comprise generating a report indicating which employees have reviewed or not reviewed the one or more compliance media items (Fig 8 and paragraphs [160-168]; Brockway discloses that the system generates a report that indicates document workflow, which includes whether a primary review has occurred with an associate, a secondary review through a partner, and top-level has been reviewed through in-house council.).  
Regarding claim 12, the combination teaches the above-enclosed limitations; 
The combination further teaches further compromising providing a communication interface between a management system and the one or more mobile computing devices corresponding to the one or more employee accounts, wherein the communications interface provides a private secure communications system for the one or more employees to communicate with one or more managers associated with the management system (Paragraphs [21-25 and 143-149]; Vibhor teaches that the system interface has a private secure communication system (VPN) and other communication aspects between users. Brockway teaches that a communication between two users occurs within the system interface (Fig 5 and paragraphs [107-110]). The combination is the communication between two users within the interface of Brockway and having the communication be a private secure system as taught by Vibhor.).  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
Brockway further discloses wherein the communications interface includes capabilities to permit the one or more employees to communicate with one or more of a manager, a human resources representative, a safety/injury representative, or an executive (Fig 5 and paragraphs [107-120]; Brockway discloses that the system allows a user to communicate with a second user through the collaborative search, and Brockway discloses that the collaborative search can be between an associate, partner (interpreted as executive), or in-house council.).
Examiner notes that the titles of the employees that is permitted to communicate with is merely non-functional descriptive material. There is no functional difference in how the system operates between the different titles/employees. The system would operate as providing a communication interface between two users and the title of the users is merely for a human reader to understand the relationship of who is receiving the data, but the system would function/operate the same.  
Regarding claim 14, the combination teaches the above-enclosed limitations; 
Brockway further discloses wherein communication messages with the one or more employees are stored to create a documentation trail for the one or more employees and management (Fig 5 and paragraphs [107-131]; 
Examiner notes that the “to create a documentation trail for one or more employees and management” is intended use and merely describes non-functional descriptive material. The system is storing the communication and what the data represents is merely for a human reader to relate a title/use of the messages, however, the system functions through storing the communication. In terms of compact prosecution, though the limitation is non-functional, Examiner notes that Brockway discloses an audit report being generated for the document set [161-166] that would fall under the interpretation of a compliance audit trail for an employee.  
Regarding claim 15, Brockway discloses a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to perform operations including (Figs 1, 2, 12-16, and paragraphs [186-196]; Brockway discloses that the system has processor and modules/programs to execute the system.): 
receiving, at a processor, one or more electronic compliance media items (Paragraphs [77-98]; Brockway discloses that the system can receive ; 
associating, with the processor, the one or more electronic compliance media items, wherein the associating includes an electronic indication that review of the compliance media item is required of the one or more employees (Paragraphs [77-98]; Brockway discloses that the system can receive documents and have an employee receive a notification that the document(s) need reviewing.); 
transmitting, with the processor, an electronic notification to one or more mobile computing devices corresponding to the one or more employee accounts, wherein the electronic notification includes an indication that the one or more electronic compliance media items are awaiting review by the one or more employees, wherein the one or more electronic compliance media items are available for review via a graphical user interface displayed on the one or more mobile computing devices (Fig 8 and paragraphs [77-98]; Brockway discloses that the system can receive documents and have an employee receive a notification that the document(s) need reviewing. Fig 8 specifically shows the employee dashboard that includes a notification indicating to the employee of the documents needing review (described in paragraphs [169-182]). Further Brockway discloses that the GUI dashboard is for a system which includes a mobile device/PDA [186-193].); 
receiving, at the processor, an indication from the one or more mobile computing devices that the one or more electronic compliance media items have been reviewed by the one or more employees on the graphical user interface displayed on the one or more mobile computing devices (Fig 8 and paragraphs [77-98]; Brockway discloses that the system can indicate within the workflow system the status of a document (interpreted as indication) of either being reviewed or un-reviewed. Fig 8 specifically shows the employee dashboard that includes a notification indicating to the employee of the reviewed documents (described in paragraphs [169-182]).); 
storing, using the processor, the indication that the one or more electronic compliance media items have been reviewed by the one or more employees to create an electronic compliance audit trail for the one or more employees (Fig 8 and paragraphs [77-98]; Brockway discloses that the system can indicate within the workflow system the status of a document (interpreted as indication) of either being reviewed or un-reviewed. The “storing the indication” is interpreted as the system generating a review set that is for reviewed documents and tagged by employees (further described paragraphs [116-120]) which is provided to a partner attorney indicating that the document has been reviewed. Fig 8 specifically shows an employee dashboard that includes a notification indicating to the employee of the reviewed documents (described in paragraphs [169-182]). Examiner notes with regards to the “to create a compliance audit trail for the one or more , 
wherein the indication that the one or more electronic compliance media items have been reviewed includes: a date the one or more Attorney Docket No. TCA-001US electronic compliance media items have been reviewed by the one or more employees, a time the one or more electronic compliance media items have been reviewed by the one or more employees, a location the one or more electronic compliance media items were reviewed at by the one or more employees, wherein the location is determined using an electronic location system of the device, and an Internet protocol (IP) address of the device (Paragraphs [80-82 and 172-186]; Brockway discloses that the compliance documents will be stored with metadata and index tags that include date of modification, modification times, and other tagged data. Further, Figs 11A-11C show the time, date, IP address, and other metadata and index tagging for a chain of custody document set. The IP address is interpreted as both the “IP” and the “location” as the IP address is used for ; and 
Brockway discloses the above-enclosed limitations with regards to a document compliance review system, however, Brockway does not specifically disclose that the employee account is a specific employee account (rather that a group/title of employee is notified), that the identifier is an electronic identifier of the device, and updating a GUI to indicate job completion.
Vibhor teaches with one or more employee accounts corresponding to one or more employees (Figs 6-8 and paragraphs [84-102]); Vibhor teaches a similar compliance and workflow system that escalates document review with respect to an employee account transmitted to a mobile device. Vibhor teaches that a specific employee can be contacted/notified or through other means of employee account (hierarchy or graphical notification). Vibhor specifically teaches that the manual parameters includes a name, username, phone number, or email address which are interpreted as employee accounts [102]. Vibhor also teaches that a reviewer be required to approve an aspect with regards to an audit policy for storing and other functions [307-310]. This would ensure that a specific employee is alerted to any non-compliant document and the review can be escalated or the single employee can be held responsible ensuring a more tightly controlled compliance review  
an electronic identifier of a device used to review the one or more electronic compliance media items by the one or more employees, (Fig 1 and paragraphs [47-51]; Vibhor teaches a workflow queue that has identifiers and job status (similar to the status provided within Brockway) that includes indications of device id (interpreted as electronic identifier), data agent identifier, and other metadata that is similar to the metadata within the chain of custody and other reports as disclosed by Brockway. It would be obvious to include additional metadata to ensure greater compliance and audit information to ensure a heavily-regulated industry is able to safely and properly operate.),
updating, using the processor, a management graphical user interface to indicate that the one or more electronic compliance media items have been reviewed by the one or more employees (Paragraphs [57-59]; Vibhor teaches that a similar workflow system has updates for the manager GUI that includes job status including job recently completed. The combination is that a manager in a similar workflow system of Brockway includes a management GUI that has job status to ensure efficient workflow for projects and that time-sensitive materials (such as compliance reports of Brockway) are completed in manner sufficient to stay within regulatory standards.).

Therefore, from this teaching of Vibhor, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the document review compliance system that notifies a group of employees to review a document of Brockway to include the ability for the notification to be sent to an employee account for an alert causing event, electronic device identifier, and updating a management GUI to the completed status of Vibhor for the purposes of the workflow elements allows a heavily-regulated process (document compliance review) to be 
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Brockway further discloses wherein the one or more electronic compliance media items include one of an electronic document, a digital audio file, or a digital video file (Fig 8 and paragraphs [77-89]; Brockway discloses that the system items are documents files, or objects known as a review set.).  
Examiner notes that what the compliance media item is merely describes non-functional data elements within the claimed invention. There is no functional difference regarding what the compliance item is being reviewed and thus the claim is merely providing to a human reader non-functional titles to the data being processed within the claim limitation and the functioning elements are that the system processes a data item regardless of what the media item is. Refer to MPEP 2111.05.
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Brockway further discloses further comprise generating a report indicating which employees have reviewed or not reviewed the one or more compliance media items (Fig 8 and paragraphs [160-168]; Brockway 
Regarding claim 19, the combination teaches the above-enclosed limitations; 
The combination further teaches further compromising providing a communication interface between a management system and the one or more mobile computing devices corresponding to the one or more employee accounts, wherein the communications interface provides a private secure communications system for the one or more employees to communicate with one or more managers associated with the management system (Paragraphs [21-25 and 143-149]; Vibhor teaches that the system interface has a private secure communication system (VPN) and other communication aspects between users. Brockway teaches that a communication between two users occurs within the system interface (Fig 5 and paragraphs [107-110]). The combination is the communication between two users within the interface of Brockway and having the communication be a private secure system as taught by Vibhor.).  
Regarding claim 20, the combination teaches the above-enclosed limitations; 
wherein the communications interface includes capabilities to permit the one or more employees to communicate with one or more of a manager, a human resources representative, a safety/injury representative, or an executive (Fig 5 and paragraphs [107-120]; Brockway discloses that the system allows a user to communicate with a second user through the collaborative search, and Brockway discloses that the collaborative search can be between an associate, partner (interpreted as executive), or in-house council.
Examiner notes that the titles of the employees that is permitted to communicate with is merely non-functional descriptive material. There is no functional difference in how the system operates between the different titles/employees. The system would operate as providing a communication interface between two users and the title of the users is merely for a human reader to understand the relationship of who is receiving the data, but the system would function/operate the same.), and 
wherein communication messages with the one or more employees are stored to create a documentation trail for the one or more employees and management (Fig 5 and paragraphs [107-131]; Brockway discloses that the collaborative communication between the review group is stored within a legal hold as well as archived. The archive includes documents, communication (emails), and other data pertaining to the communication.). 
.
Response to Arguments
In response to the arguments filed on November 30, 2020 regarding the 35 USC 101 rejection, specifically that the amended claim elements are not directed towards an abstract idea. 
Examiner respectfully disagrees.
The amendments to the independent claims merely describe different types of data (location, data, time) that is included in the notification aspect of the independent claim. The whole of the claimed invention is describing a rule or workflow that an employee is to review a document in terms of compliance and having a notification generated, stored, and updated within an interface. This is directed towards an abstract idea of certain method of organizing human activity with respect to having a rules aspect in place for an employee to be notified to review a document as well as a fundamental economic practice in that compliance reviews and audits are commonplace business methods in terms of legal and regulatory compliance (such as court documents, environmental reports, and other federally-regulated bodies/industries). What the notification data includes is not transformative of the abstract idea nor is it significantly more than the identified abstract idea. 
Lacking any further arguments, claims 1, 2, 4-9, 11-16, and 18-20 are maintaining the 35 USC 101 rejection, as written above in light of the amended claim elements. 
In response to the arguments filed on November 30, 2020 regarding the 35 USC 103 rejection, specifically that the amended claim elements are not taught by the cited prior art. 
Examiner respectfully disagrees.
The amended claim elements of the independent claims recite, “wherein the indication that the one or more electronic compliance media items have been reviewed includes: a date the one or more Attorney Docket No. TCA-001US electronic compliance media items have been reviewed by the one or more employees, a time the one or more electronic compliance media items have been reviewed by the one or more employees, an electronic identifier of a device used to review the one or more electronic compliance media items by the one or more employees, a location the one or more electronic compliance media items were reviewed at by the one or more employees, wherein the location is determined using an electronic location system of the device, and an Internet protocol (IP) address of the device”. Brockway discloses [80-82 and 172-186] that the compliance documents will be stored with metadata and index tags that include date of modification, modification times, and other tagged data. Further, Figs 11A-11C show the time, date, IP address, and other metadata and index tagging for a chain of custody document set. The IP address is interpreted as both the “IP” and the “location” as the IP address is used for device electronic location and the originally filed 
While Brockway discloses the above-enclosed limitations with respect to the indication and metadata, Brockway does not specifically disclose the device identifier. Vibhor teaches (Fig 1 and paragraphs [47-51]) a workflow queue that has identifiers and job status (similar to the status provided within Brockway) that includes indications of device id (interpreted as electronic identifier), data agent identifier, and other metadata that is similar to the metadata within the chain of custody and other reports as disclosed by Brockway. It would be obvious to include additional metadata to ensure greater compliance and audit information to ensure a heavily-regulated industry is able to safely and properly operate.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Brockway et al [2011/0091471] in view of Vibhor et al [2015/0244775]. 
Lacking any further arguments, claims 1, 2, 4-9, 11-16, and 18-20 are maintaining the 35 USC 103 rejection as being anticipated by the prior art of Brockway et al in view of Vibhor et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weber [2002/0138377] (audit tracking including data that pertains to where the audit was performed and what observations were completed);
Barcelo et al [2011/0307957] (compliance monitoring with audit trail);
Singhal et al [2013/0290200] (compliance monitoring and tracking);
Messana [2017/0316424] (management dashboard that includes different workflow tracking measures and status updates);
Woodings et al [2004/0267595] (document management for employee documentation workflows);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689